—In an action pursuant to RPAPL article 15, the defendant appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), dated April 8, 1992, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s finding that the plaintiffs’ action is not barred by the Statute of Limitations (see, CPLR 213 [8]; cf., Garlick v Tarenzi, 152 AD2d 721). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.